Fourth Court of Appeals
                                 San Antonio, Texas
                                    November 27, 2019

                                    No. 04-19-00665-CR

                                 John Stewart MUELLER,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                From the 198th Judicial District Court, Bandera County, Texas
                                   Trial Court No. 19-009
                        Honorable M. Rex Emerson, Judge Presiding

      BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

      In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR LACK
OF JURISDICTION.

       It is so ORDERED on November 27, 2019.


                                                  ______________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of November, 2019.



                                                  Michael A. Cruz, Clerk of Court